DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/29/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 11 have been considered, but are not persuasive. The new ground of rejection cites Huang CN 105259711A as teaching the amended claim limitations in claims 1 and 11.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
Claim 1, lines 9-11, the claim limitations “each of the second spacers is disposed between the first spacer and the display area; and at least one retaining wall disposed between the first spacer and the second spacer” should be “each of the second spacers is disposed between one of the first spacers and the display area; and at least one retaining wall disposed between the one of the first spacers and one of the second spacers” (see fig.2, each of the second spacers (204,214) is disposed between one (203) of the first spacers and the display area; and at least one retaining wall (206) disposed between the one (203) of the first spacers and one (214) of the second spacers); and the claim limitation of last paragraph “a height of the first spacer ranges 
Claim 11, lines 10-12, the claim limitations “each of the second spacers is disposed between the first spacer and the display area; and at least one retaining wall disposed between the first spacer and the second spacer” should be “each of the second spacers is disposed between one of the first spacers and the display area; and at least one retaining wall disposed between the one of the first spacers and one of the second spacers” (see fig.2, each of the second spacers (204,214) is disposed between one (203) of the first spacers and the display area; and at least one retaining wall (206) disposed between the one (203) of the first spacers and one (214) of the second spacers); and the claim limitation of last paragraph “a height of the first spacer ranges from 2.2 µm to 3 µm, a height of the second spacer ranges from 2 µm to 2.5 µm, and a height of the at least one retaining wall ranges from 1 µm to 1.9 µm” in claim 1 should be “a height of the one of the first spacers ranges from 2.2 µm to 3 µm, a height of the one of the second spacers ranges from 2 µm to 2.5 µm, and a height of the at least one retaining wall ranges from 1 µm to 1.9 µm”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2019/0369431 and Huang CN 105259711A (see document “16623400_2021-12-29_CN_105259711_A_M.pdf”). 
Regarding claim 1, Chan discloses a liquid crystal display panel, in at least figs.1 and 2, comprising: 
a display area (101); 
a non-display area (102); 
a substrate comprising a first substrate and a second substrate, the first substrate being disposed opposite to the second substrate; 
a plurality of spacers comprising a plurality of first spacers (12) and a plurality of second spacers (13), wherein the first spacers are disposed in the non-display area, at least a portion of each of the first spacers is in contact with the first substrate and the 
at least one retaining wall (14, para.13) disposed between the one of the first spacers and one of the second spacers (see fig.2), and
a height of the one of the first spacers, a height of the one of the second spacers, and a height of the at least one retaining wall (see fig.2), both the height of the one of the first spacers and the height of the one of the second spacers are greater than the height of the at least one retaining wall (see fig.2 and para.21).
Chan does not explicitly disclose the height of the one of the first spacers ranges from 2.2 µm to 3 µm, the height of the one of the second spacers ranges from 2 µm to 2.5 µm.
Huang discloses a liquid crystal display panel, in at least figs.1-2, the height of the first spacer ranges from 2.2 µm to 3 µm (3 µm, page 3, lines 42-43), the height of the second spacer ranges from 2 µm to 2.5 µm (2.5 µm, page 3, line 43) for the purpose of supporting two substrates (page 3, lines 38-39) and preventing deformation during the producing process (page 4, line 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the height of the one of the first spacers ranges from 2.2 µm to 3 µm, the height of the one of the second spacers ranges from 2 µm to 2.5 µm as taught by Huang in the liquid crystal display panel of Chan for the purpose of supporting two substrates and preventing deformation during the producing process.
 through routine experimentation and optimization.  Applicant has not disclosed that the range (1 µm to 1.9 µm) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the height of the at least one retaining wall ranges from 1 µm to 1.9 µm in the liquid crystal display panel of Chan in view of Huang for the purpose of reducing or avoiding a leakage of the sealant caused by an impact of the liquid crystal flowing on the sealant (para.24).
Regarding claim 2, Chan discloses the at least one retaining wall is disposed in the non-display area (see fig.2).  
Regarding claim 9, Chan discloses the at least one retaining wall has a circular, rectangular, triangular, or trapezoidal shape (see fig.2).  
Regarding claim 11, Chan discloses a liquid crystal display device, in at least figs.1 and 2, comprising: a liquid crystal display panel (100) comprising: 
a display area (101); 
a non-display area (102); 

a plurality of spacers comprising a plurality of first spacers (12) and a plurality of second spacers (13), wherein the first spacers are disposed in the non-display area, at least a portion of each of the first spacers is in contact with the first substrate and the second substrate, and each of the second spacers is disposed between one of the first spacers and the display area (see figs.1 and 2); 
at least one retaining wall (14, para.13) disposed between the one of the first spacers and one of the second spacers (see fig.2), and 
a height of the one of the first spacers, a height of the one of the second spacers, and a height of the at least one retaining wall (see fig.2), both the height of the one of the first spacers and the height of the one of the second spacers are greater than the height of the at least one retaining wall (see fig.2 and para.21).
Chan does not explicitly disclose the height of the one of the first spacers ranges from 2.2 µm to 3 µm, the height of the one of the second spacers ranges from 2 µm to 2.5 µm.
Huang discloses a liquid crystal display device, in at least figs.1-2, the height of the first spacer ranges from 2.2 µm to 3 µm (3 µm, page 3, lines 42-43), the height of the second spacer ranges from 2 µm to 2.5 µm (2.5 µm, page 3, line 43) for the purpose of supporting two substrates (page 3, lines 38-39) and preventing deformation during the producing process (page 4, line 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the height of the one of the first 
Moreover, Chan in view of Huang does not explicitly disclose the height of the at least one retaining wall ranges from 1 µm to 1.9 µm. However, one of ordinary skill in the art would have been led to the height of the at least one retaining wall ranges from 1 µm to 1.9 µm through routine experimentation and optimization.  Applicant has not disclosed that the range (1 µm to 1.9 µm) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the height of the at least one retaining wall ranges from 1 µm to 1.9 µm in the liquid crystal display device of Chan in view of Huang for the purpose of reducing or avoiding a leakage of the sealant caused by an impact of the liquid crystal flowing on the sealant (para.24).
Regarding claim 12, Chan discloses the at least one retaining wall is disposed in the non-display area (see fig.2).  
Regarding claim 19, Chan discloses the at least one retaining wall has a circular, rectangular, triangular, or trapezoidal shape (see fig.2).  

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2019/0369431 and Huang CN 105259711A as applied to claim 1 above, and further in view of Park US 2017/0168342.
Regarding claim 8, Chan in view of Huang does not explicitly disclose material of the at least one retaining wall comprises a photoresist material. 
Park discloses a liquid crystal display panel, in at least figs.9A and 9B, material of the at least one retaining wall (252) comprises a photoresist material (para.94) for the purpose forming the stripe type partition wall (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have material of the at least one retaining wall comprises a photoresist material as taught by Park in the liquid crystal display panel of Chan in view of Huang for the purpose of forming the stripe type partition wall.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2019/0369431 and Huang CN 105259711A as applied to claim 1 above, and further in view of Ishikawa US 2015/0029432.
Regarding claim 10, Chan in view of Huang does not explicitly disclose a width of the at least one retaining wall is less than widths of the first spacer and the second spacer.  
Ishikawa discloses a liquid crystal display panel, in at least figs.1-3, a width (ws) of the at least one retaining wall (26) is less than widths (ɸc, para.34) of the first spacer 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a width of the at least one retaining wall is less than widths of the first spacer and the second spacer as taught by Ishikawa in the liquid crystal display panel of Chan in view of Huang for the purpose of the retaining wall and the spacers with different widths.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2019/0369431 and Huang CN 105259711A as applied to claim 11 above, and further in view of Park US 2017/0168342.
Regarding claim 18, Chan in view of Huang does not explicitly disclose material of the at least one retaining wall comprises a photoresist material. 
Park discloses a liquid crystal display device, in at least figs.9A and 9B, material of the at least one retaining wall (252) comprises a photoresist material (para.94) for the purpose forming the stripe type partition wall (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have material of the at least one retaining wall comprises a photoresist material as taught by Park in the liquid crystal display device of Chan in view of Huang for the purpose of forming the stripe type partition wall.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2019/0369431 and Huang CN 105259711A as applied to claim 11 above, and further in view of Ishikawa US 2015/0029432.
Regarding claim 20, Chan in view of Huang does not explicitly disclose a width of the at least one retaining wall is less than widths of the first spacer and the second spacer.  
Ishikawa discloses a liquid crystal display device, in at least figs.1-3, a width (ws) of the at least one retaining wall (26) is less than widths (ɸc, para.34) of the first spacer (24) and the second spacer (24)(see fig.2 and 3) for the purpose of forming the retaining wall and the spacers with different widths.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a width of the at least one retaining wall is less than widths of the first spacer and the second spacer as taught by Ishikawa in the liquid crystal display device of Chan in view of Huang for the purpose of the retaining wall and the spacers with different widths.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIA X PAN/           Primary Examiner, Art Unit 2871